Citation Nr: 0923607	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1952 through September 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for left knee DJD, rated 0 percent, 
effective the date of claim.  A July 2008 rating decision 
increased the rating to 10 percent, also effective the date 
of claim.  

The Veteran's letter received by the Board in April 2009 
appears to raise the issue of entitlement to service 
connection for a right leg disability secondary to his 
service connected left knee and/or low back disability(ies).  
This matter is referred to the RO for clarification and any 
appropriate action.  [The Veteran has a claim for an 
increased rating for low back disability pending before the 
RO.]

It appears that the Veteran may have relocated to Nevada.  In 
such event, the RO should determine whether transfer of his 
claims file to the jurisdiction of the Reno, Nevada RO is 
appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected 
left knee disability has been manifested by arthritis with 
painful motion; compensable limitation of flexion or 
extension is not shown; associated instability or subluxation 
is not shown..




CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's left knee DJD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5260,  5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating.   
The Veteran has had ample opportunity to respond/supplement 
the record.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2007.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.  

B.  Factual Background

The Veteran sustained a left knee injury in a motor vehicle 
accident in service.  In July 2002 he underwent left knee 
arthroscopic surgery.

A June 2005 VA treatment record notes the Veteran's 
complaints of weakness in his left leg and a recent history 
of his knee giving out while he was walking.  He was referred 
to an orthopedic surgeon in July 2005 who noted the history 
of his injury and past surgery and reviewed x-ray reports 
from May 2005 and July 2005.  The x-rays showed minimal 
narrowing of the medial intercondylar joint cartilage 
compartment space, with no evidence of fracture, dislocation, 
joint effusion, or variation in alignment with weight-
bearing.  [The orthopedic consult focused mainly on low back 
disability.  The Veteran's complaints of left leg neuropathy 
were ascribed to his low back disability.]

On May 2007 VA examination, the Veteran's claims file and VA 
treatment records were reviewed.  He complained of weakness, 
giving way, and locking of the left knee, but denied pain, 
stiffness, swelling, heat, and redness.  He indicated that he 
had been taking hydrocodone and acetaminophen for pain on a 
daily basis, with some relief.  He reported flare-ups once or 
twice a month lasting from two hours to two days at a time, 
but not requiring any additional medication.  His reported 
that the pain was aggravated by walking, standing, and 
squatting.  He denied using crutches, a knee brace, or 
corrective shoes, but indicated he occasionally used a cane.  
He reported difficulty on stairs and falling because of his 
left knee disability.
On physical examination, there was no palpable tenderness, 
edema, swelling, or effusion.  The Veteran's range of motion 
was reported as flexion (both active and passive) to 120 
degree with pain at the end point and extension (both active 
and passive) to 0 degrees with pain at the end point.  
Repetitive range of motion testing did not change these 
results.  His range of motion was noted as within normal 
limits, with no callosity, ulceration, or unusual shoe wear 
observed.  There was no laxity of the medial or collateral 
ligaments on varus/valgus stress testing, either in the 
neutral position or at 30 degrees of flexion.  Drawer tests 
were negative, as were Lachman's and MacMurray's tests.  X-
rays of the left knee did not show fracture, dislocation, or 
other osseous abnormality.  The examiner indicated that it 
would be pure speculation to state whether there would be any 
weakness, incoordination, lack of endurance, or change in 
range of motion with flare-ups.

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the appropriate disability evaluation, VA has 
a duty to acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for a higher 
rating were met.  Therefore, staged ratings are not 
indicated.

The evaluation of the same symptoms or manifestations of a 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

The Veteran's service-connected left knee disability is 
currently rated under Code 5010 (for traumatic arthritis with 
painful motion).  Traumatic arthritis is rated under Code 
5003 based on limitation of motion of the affected joint 
(under the diagnostic codes pertaining to limitation of 
motion of the specific joints.  It further provides that a 10 
percent (maximum) rating may be assigned for X-ray confirmed 
arthritis with painful motion when limitation of motion is 
noncompensable under the diagnostic code for rating the 
specific joint .  A note following Code 5003 stipulates that 
such 10 percent rating may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a.

As the Veteran's left knee disability is currently rated 10 
percent, the focus must be on those criteria that would 
provide for (at least) the next higher (20 percent) rating.  

Cartilage, semilunar, removal of, symptomatic is rated 10 
percent (the only rating provided) under Code 5259.  38 
C.F.R. § 4.71a.  Consequently, rating under this code would 
provide no benefit to the Veteran.

Moreover, a rating under Code 5259 may not be combined with a 
rating under Codes 5003, 5010, 5260, 5261 as the criteria in 
all those codes require consideration of limitation of 
motion.   See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 (Comment 9 
and Holding 5).

Knee disability, manifested by subluxation or instability is 
rated under Code 5257, which provides a 30 percent rating 
when severe, a 20 percent rating when moderate, and a 10 
percent rating when slight.  38 C.F.R. § 4.71a.  Here, there 
is no objective medical evidence of left knee instability 
associated with the left knee DJD, so as to warrant a 
separate rating under Code 5257.  Although the Veteran has 
complained of giving way in the knee, VA examination (in May 
2007) found all tests for instability (Drawer, Lachman's, 
MacMurray's, and varus/valgus testing) to be normal.  

Limitation of knee motion is rated under Codes 5260 and 5261.  
Limitation of flexion warrants: 0 percent when to 60 degrees, 
10 percent when to 45 degrees, 20 percent when to 30 degrees, 
and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension warrants: 0 percent when to 5 
degrees, 10 percent when to 10 degrees, 20 percent when to 15 
degrees, 30 percent when to 20 degrees, 40 percent when to 30 
degrees, and 50 percent when to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261. 

Normal ranges of knee motion are to 140 degrees in flexion 
and to 0 degrees in extension.  38 C.F.R. § 4.71, Plate II.  
Separate ratings under Codes 5260 and 5261 may be assigned 
for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59988, 59990 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity should be considered.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As VA examination range of motion testing revealed that left 
knee flexion was to 120 degrees and extension was to 0 
degree.  Consequently, a compensable rating under either Code 
5260 or Code 5261 is not warranted. Significantly, pain was 
noted only at the endpoints (so that compensable limitation 
due to pain is not shown).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Other diagnostic codes for rating knee disability do not 
apply, as the pathology required, such as ankylosis or 
dislocated semilunar cartilage, is not shown.  38 C.F.R. § 
4.71a, Codes 5256, 5258.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
this regard it is noteworthy that the symptoms (and 
associated limitations of left knee function) shown are 
encompassed in the schedular criteria that have been 
considered; consequently, the schedular criteria are not 
inadequate.  Furthermore, there is no indication in the 
record that the disability picture is exceptional; factors 
such as marked interference with employment, frequent 
hospitalization or other factors of similar gravity 
associated with the left knee disability are not shown.    
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008).

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A rating in excess of 10 percent for left knee DJD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


